Title: Lewis Bryant to Thomas Jefferson, [received 11 May 1812]
From: Bryant, Lewis
To: Jefferson, Thomas


          Sir received 11 May 1812 
          I wheare informed that you had a house to plaistor and if you have not got heney man to do your worck i Shoule be Verry happe to do your house in the best maner i at this tim heare worckng at Mr Jorges Cobells Linghborg and i have fineash one Room with a fine Corniss and have one or 2 more to do i have don all the best houses in Several Counteys  Mr H Coales house hallfak County  Mr Brackingh house Neare feneashd and Mr Nelson’s Neare Stantown and Several in boltemore
          and you nede not Dout my not Doing your worck will i Served my tim in hinglan in the Sitte of Bath if you wonts me to do your worck you will please Sir to send me word my Nam is Lewis Bryant i Live 3 miles this Sid of town on the main Rode to New London  
        